Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 09/09/21.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or suggest a motivation for the driving linkage comprises a longitudinally extending drive rod having a longitudinally extending axis, the drive rod is rotatably mounted about the longitudinally extending axis between a stored position in which the moveable member is in a stored position and an operable position in which the moveable member is translatable through at least a portion of the chamber, wherein, in the stored position, the handle is longitudinally spaced from the first and second ends of the air treatment chamber, whereby, when the driving assembly is in the operable position, the driving assembly is operable to longitudinally translate the moveable member through at least a portion of the chamber (claim 1), or the driving linkage comprises a longitudinally extending drive rod having a longitudinally extending axis, the drive rod is rotatably mounted about the longitudinally extending axis between a stored position in which the moveable member is in a stored position and an operable position in which the moveable member is translatable through at least a portion of the chamber, wherein, in the stored position, a flange that extends from an outer surface of a portion of the vacuum cleaner or extractor impedes the handle translating the moveable member through at least a portion of the chamber and in the operable position the handle is rotated away from the flange, whereby, when the driving assembly is in the operable position, the driving assembly is operable to longitudinally translate the moveable member through at least a portion of the chamber (claim 15), in combination with the other recited structural limitations.
Claims 2-14 and 16-20 depend on claims 1, 15; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773